946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon Bernett PRESSLEY, Plaintiff-Appellant,v.B. SARTORELLI, et al., Defendants-Appellees.
No. 91-1440.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Vernon Bernett Pressley, a pro se Michigan prisoner, appeals a district court order granting summary judgment for the defendants in his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary and declaratory relief, Pressley sued various Michigan correctional personnel and a hearing officer.   Pressley alleged that the defendants violated his First, Eighth, and Fourteenth Amendment rights.   The district court determined that Pressley's claims were without merit and dismissed the case.


4
Upon appeal, this court affirmed the district court's dismissal of Pressley's Eighth Amendment and due process claims.   However, this court held that the district court had improperly dismissed Pressley's First Amendment claim.   Pressley v. Sartorelli, Case No. 88-2075 (6th Cir.  Feb. 12, 1990) (unpublished order).


5
On remand, the defendants again moved for summary judgment.   Upon review of the motion, the responses and replies, the district court adopted the magistrate's report and recommendation, over Pressley's objections, and dismissed the case.   Pressley filed a timely appeal.   In his brief on appeal, Pressley requests the appointment of counsel.


6
Upon review, we determine that the district court properly granted summary judgment for the defendants.   There is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


7
Accordingly, we deny counsel and affirm the district court's judgment for the reasons set forth in the district court's opinion and order filed on January 9, 1991 and in the magistrate's report and recommendation filed on December 12, 1990.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation